Citation Nr: 1531379	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service-connection for diabetes mellitus to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Although the appeal was certified to the Board from the RO in Philadelphia, Pennsylvania, the record reflects the Veteran current resides within the jurisdiction RO in Wilmington, Delaware.

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Furthermore, additional evidence, which includes additional VA treatment records and examination reports, has been associated with the record since issuance of the January 2014 statement of the case.  This evidence not been considered by the RO with respect to the issues herein.  However, because the substantive appeal for these issues was received in January 2014, which is after February 2, 2013, and because the Veteran has not expressly requested RO consideration, the Board may consider this additional evidence without a waiver of RO jurisdiction.  See 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for arthritis of the back, bilateral knees and right foot have been raised by the record in an April 2015 application for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  An August 2006 rating decision denied entitlement to service connection for diabetes mellitus and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final August 2006 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran had active service in the Republic of Vietnam from January 1969 to January 1970; in-service herbicide exposure is presumed.

4.  Current diabetes mellitus is established by the medical record. 

5.  Probative medical evidence of an intercurrent cause has not been presented supporting the conclusion that diabetes mellitus was not incurred in service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for diabetes mellitus has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).

3.  Diabetes mellitus was presumptively incurred in service, based on herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for diabetes mellitus and grants the claim on the merits.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

New and Material Evidence

The Veteran originally submitted an application for entitlement for service connection for diabetes mellitus in March 2006.  In an August 2006 rating decision, the RO denied the claim.  The Veteran did not appeal the August 2006 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In a February 2010 application for benefits, the Veteran filed a claim to reopen entitlement to service connection for diabetes mellitus.  An April 2010 rating decision denied the claim to reopen entitlement to service connection for diabetes mellitus.  The Veteran's appeal of this decision forms the basis of the present appeal.  A January 2014 statement the case reopened the claim but denied the claim on the merits.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the August 2006 rating decision, which denied the claim to reopen entitlement to service connection for diabetes mellitus, the evidence of record included, service treatment records, a March 2006 VA examination report and VA treatment records dated from December 2004 through May 2006.

New evidence added to the record since the August 2006 rating decision, consists of additional VA treatment records, a March 2011 medical letter from the Veteran's medical provider, Cecilia Sciamanna, an adult nurse practitioner, and April 2014 testimony from the Veteran.  Specifically, in the March 2011 medical letter, Cecilia Sciamanna stated such was in support of the Veteran's claim that that the steroids he was given for his back did not cause his diabetes, because, in essence, a high glucose reading occurred prior to steroids being prescribed for the Veteran's back condition.  Additionally, in April 2014 testimony, the Veteran stated he did not recall steroid injections for his knees

The Board finds that this evidence is new, particularly the March 2011 medical letter from Cecilia Sciamanna and the Veteran's April 2014 testimony, because such were not previously before VA decision makers.  The March 2011 medical letter and April 2014 testimony are also material because such provide evidence against a finding that steroid use caused the Veteran's current diabetes mellitus.  The claim was denied by the RO in the August 2006 rating decision as the Veteran's diabetes mellitus was found to result from steroid use.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for diabetes mellitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

The Veteran contends that service connection for diabetes mellitus is warranted based on his exposure to herbicides, specifically to Agent Orange, during service in Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In addition, certain chronic diseases, such as diabetes, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition to the aforementioned principles, if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a) (2014).  The Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

In this case, the Veteran satisfies the existence of the present disability standard for his diabetes mellitus claim.  A March 2014 VA treatment record provided a diagnosis of diabetes mellitus based on a list of active problems.  Such a diagnosis is supported by additional VA treatment records.  Thus, the evidence establishes the existence of the claimed disability.

VA has confirmed the Veteran's service in Vietnam during the Vietnam Era, specifically with confirmed service in country from January 1969 to January 1970, per his DD-214.  Thus, the Veteran's diabetes mellitus, as established by contemporaneous medical evidence, may be service connected on a presumptive basis as due to Agent Orange exposure, based on presumed herbicide exposure during his service in Vietnam during the Vietnam Era.  38 C.F.R. §§ 3.307, 3.309. 

However, if the claimed diabetes mellitus is found to be due to an intercurrent cause, then the presumption based on herbicide exposure is rebutted.  38 C.F.R. §§ 3.307(d), 3.309(e).  Addressing the evidentiary requirement for an intercurrent cause to rebut the presumption of incurrence in service based on herbicide exposure, the applicable regulation states that medical judgment will be exercised for this evidentiary role, and that the rebuttal will be supported by such showing as would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).  In this case, the evidence required is that which would support a conclusion of non-incurrence in service, and hence evidence which weighs against a claim for service connection.

VA treatment records, dated in December 2004 and June 2005, labeled the Veteran's diabetes as steroid induced diabetes.  A July 2003 VA treatment record noted, in part, the Veteran did not have diabetes mellitus although he had elevated sugars as on steroids.  One July 2013 VA treatment records noted, in part, that the Veteran had been without recent steroid injections while another July 2013 VA treatment record stated, in part, that Veteran had received steroids injections in his spine 1 to 2 months back.  An October 2003 VA treatment record noted elevated glucose on steroids.  Although a March 2006 VA examination report is of record such did not provide an opinion as to the etiology of the Veteran's diabetes mellitus.  

However, as described above, a March 2011 medical letter from Cecilia Sciamanna, an adult nurse practitioner, is of record.  In the March 2011 letter, Cecilia Sciamanna stated she had been asked to write the letter to support Veteran in his claim that the steroids he was given for his back did not cause his diabetes.  She further stated that she had reviewed his electronic chart from the Philadelphia VA Medical Center and on March 8, 2002 the Veteran's glucose was 209.  She stated such was a random glucose ordered as part of routine labs ordered by his primary care provider at the time and that the Veteran did not show for his follow-up.  However, she also stated a random glucose this high was concerning for diabetes and that the Veteran had not yet received the steroids for his cervical spine until the following year, which was 2003.  Such findings are supported by the medical evidence of record.

The Board acknowledges there is some evidence that the Veteran received steroid injections for his bilateral knees prior to the March 8, 2002 glucose test.  Specifically, a March 2002 VA treatment records noted, in part, the Veteran had a chief complaint of bilateral knee pain for 10 years, had been on multiple medications, received cortisone shots and had braces.  An April 2002 VA treatment record also noted a chief complaint of bilateral knee pain for 10 years which was treated with braces and injections.  Another April 2002 VA treatment record also noted, in part, Veteran complained of continuous knee pain but that capsaicin was not helping and the Veteran not taking any medications because he did not think such would help anyway.  

These VA treatment records, as described above, do not suggest that any possible steroid injections had occurred recently, nor do they document that any such injections actually occurred but merely reference such.  Such references also do not characterize the frequency or side effects of any such steroid injections.  Additionally, the Veteran's earliest VA treatment record associated with the claims file, is dated in September 2001, and noted pain in the Veteran's bilateral knees and that his knees had giving way for some time, but it did not reflect steroids were prescribed.  Thus, at the time of the time of the March 8, 2002 glucose test, the record does not reflect the Veteran was receiving steroid injections for his knees and thus, there is not temporal proximity to create a nexus.  

Moreover, in April 2014 testimony, the Veteran reported he did not recall any knee injections.  Furthermore, while the March 2011 medical letter from Cecilia Sciamanna specifically addressed the steroids prescribed for the Veteran's back condition, such also provided an indication that the Veteran's diabetes was not the result of steroid use in a general sense.  Specifically the March 2011 medical letter also rebuts the December 2004 and June 2005 VA treatment records which noted steroid induced diabetes, as such reported the Veteran's diabetes onset prior the steroids prescribed for his back condition, which was the presumably the steroid induced diabetes noted in these records.  Thus, while corticosteroid use may be diabetogenic, or potentially causal of developing diabetes, a potential cause does not equate to an actual cause in a particular case.  Thus, the evidence does not indicate that the probability, as opposed to possibility, that the initiation of corticosteroids caused diabetes mellitus for this particular Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014) (reasonable doubt doctrine and weighing of evidence requires weighing evidence supportive of and against the particular claim); see, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).

Thus, the medical evidence fails to establish probative evidence of an intercurrent cause to rebut the presumption of service connection for diabetes mellitus based on herbicide exposure.  38 C.F.R. § 3.307(d).  Accordingly, because the Veteran's herbicide exposure in service in Vietnam is presumed and current diabetes mellitus is established by the medical record, service connection for diabetes mellitus presumptively based on herbicide exposure in Vietnam is warranted.  38 C.F.R. §§ 3.307, 3.309.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection diabetes mellitus is granted.

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


